            Case 5:20-cv-06217-JLS Document 4 Filed 01/04/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JIMI ROSE,                                    :
      Petitioner,                             :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-6217
                                              :
HOFFMAN INSURANCE, et al.,                    :
    Respondents.                              :


                                       MEMORANDUM

SCHMEHL, J. /s/ JLS                                                        JANUARY 4, 2021

       This matter comes before the Court by way of a Petition for Special Relief (ECF No. 2)

filed by Petitioner Jimi Rose, proceeding pro se. Also before the Court is Rose’s Application to

Proceed In Forma Pauperis (ECF No. 1). Because it appears that Rose is unable to afford to pay

the filing fee, the Court will grant him leave to proceed in forma pauperis. For the following

reasons, the Petition for Special Relief will be denied without prejudice to Rose’s right to pursue

such relief in Rose v. Hoffman Insurance Consultants, LLC, et al., Civ. A. No. 16-2225 before

the Honorable Joel L. Slomsky.

I.     PROCEDURAL HISTORY

       On May 6, 2016, Rose, a regular litigant in this Court, initiated a civil against the four

named Respondents in this matter, among others, relating to a fire at 2327 Hanover Avenue in

Allentown, Pennsylvania, a property owned by Rose and leased to Respondent Husenaj. See

Rose v. Hoffman Ins. Consultants, LLC, Civ. A. No. 16-2225, 2018 WL 3454930, at *1 (E.D. Pa.

July 18, 2018), aff’d, 18-2736, 2019 WL 451277 (3d Cir. Jan. 30, 2019). After the fire damaged

the property, Respondent Hoffman Insurance refused to pay the claim on the property because it

believed Rose set the fire. Id. By Opinion and Order entered on July 18, 2018, the Honorable

                                                  1
           Case 5:20-cv-06217-JLS Document 4 Filed 01/04/21 Page 2 of 3




Joel H. Slomsky dismissed Rose’s third amended complaint in the 2016 litigation pursuant to

Federal Rule of Civil Procedure 12(b)(6) and denied leave to amend. Id. at *5-*6. Rose

appealed Judge Slomsky’s ruling, and by Order dated January 30, 2019, the United States Court

of Appeals for the Third Circuit summarily affirmed the July 18, 2018 Opinion and Order. Rose

v. Hoffman Ins. Consultants, LLC, App. No. 18-2736, 2019 WL 451277, at *1 (3d Cir. Jan. 30,

2019). Rose subsequently sought post-judgment relief, including relief under Federal Rule of

Civil Procedure 60(b), which all of which Judge Slomsky denied, and the Third Circuit affirmed

on appeal. (See ECF Nos. 168, 173 in Civ. A. No. 16-2225.)

       On October 1, 2020, just days after the Third Circuit affirmed Judge Slomsky’s denial of

post-judgment relief in Rose’s 2016 litigation, Rose filed a “Motion for Special Relief Pursuant

to Manifest Injustice Due to This Honorable Court’s Ruling on the 18th day of July, 2018” before

Judge Slomsky in the 2016 matter. (ECF No. 174 in Civ. A. No. 16-2225.) Opposition to that

motion was filed on October 15, 2020. (ECF No. 174 in Civ. A. No. 16-2225.) Rose’s Motion

for Special Relief remains pending before Judge Slomsky at this time. Approximately two

months after his filing before Judge Slomsky, Rose submitted an Application to Proceed In

Forma Pauperis and the Petition for Special Relief now pending before this Court.

II.    DISCUSSION

       The Court will grant Rose leave to proceed in forma pauperis because it appears that he

is not capable of paying the fees to commence a civil action. The Court has reviewed Rose’s

Petition for Special Relief, and it is clear the Rose seeks relief from Judge Slomsky’s July 18,

2018 Opinion and Order in the 2016 litigation. However, this Court does not possess the

authority to revoke or alter an order issued by a federal judge in another federal proceeding. See

Smith v. Meyers, 843 F. Supp. 2d 499, 505 (D. Del. 2012) (“The structure of the federal courts



                                                 2
           Case 5:20-cv-06217-JLS Document 4 Filed 01/04/21 Page 3 of 3




does not allow one judge of a district court to rule directly on the legality of another district

judge’s judicial acts or to deny another district judge his or her lawful jurisdiction.”).

Accordingly, any relief sought in the Petition (ECF No. 2) must be denied without prejudice to

Rose’s rights to seek such relief before Judge Slomsky in the 2016 litigation – the action wherein

the Order he seeks relief from was entered. Additionally, even liberally construed, Rose’s

Petition does not set forth a legal basis to maintain a separate civil action before this Court. Rose

Petition represents another attempt by Rose to seek post-judgment relief in the hope of changing

the outcome of the 2016 litigation. As there is no basis for any continued proceedings in this

case, the Clerk will be directed to close this matter.

III.   CONCLUSION

       For the foregoing reasons, the Court will grant Rose leave to proceed in forma pauperis

and deny his Petition for Special Relief without prejudice to his right to pursue post-judgment

relief before Judge Slomsky in the 2016 litigation. See Rose v. Hoffman Insurance Consultants,

LLC, et al., Civ. A. No. 16-2225. An appropriate Order follows.

                                               BY THE COURT:


                                               /s/ Jeffrey L. Schmehl
                                               JEFFREY L. SCHMEHL, J.




                                                   3
